Citation Nr: 0907589	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  98-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic bronchitis.

2.  Entitlement to a compensable rating for a ganglion cyst 
of the right wrist.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 1998 and December 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in New York, New York.   

In a December 2003 decision, the Board denied the Veteran's 
claim for a compensable rating for a right ganglion cyst.  
The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2006 Memorandum 
Decision, the Court vacated the December 2003 Board decision.  
The VA appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
In February 2008, the Federal Circuit vacated the Court's 
June 2006 Memorandum Decision.  In June 2008, the Court 
issued a mandate which granted a joint motion of the parties, 
dated in May 2008, to vacate the Board's December 2003 
decision and remand the case for adjudication. 

The Veteran submitted a timely substantive appeal with regard 
to his chronic bronchitis claim in May 2004.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2008 joint motion indicates that the Board erred in 
its December 2003 decision denying a compensable rating for a 
ganglion cyst of the right wrist when it stated, without 
adequate reasons and bases, that the Veteran did not have a 
tear of the triangular fibrocartilage of the right wrist.  

In this case the Veteran has not had a VA examination of his 
right wrist since July 2002.  The Board recognizes that the 
record contains a September 2008 private medical examination 
report of the right wrist.  However, the Board finds that a 
VA examination which provides a report of all symptoms 
attributable to a right wrist ganglion cyst, and all symptoms 
which may be attributed to non service-connected disability 
should be obtained.  

The Board received additional pertinent evidence from the 
Veteran's attorney in December 2008.  The attorney did not 
submit a waiver of RO review of this evidence and the RO must 
be given an opportunity to review this evidence prior to 
Board review of the Veteran's claims.  

With respect to the issue of whether  new and material 
evidence has been presented to reopen a claim for service 
connection for chronic bronchitis, the Board notes that in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In addition, the Court held 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In order to satisfy the 
legislative intent underlying The Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The duty to assist notice which was 
previously provided in this case does not meet these 
requirements.  In particular, the letter did not specify that 
the April 1998 rating decision denied the Veteran's claim on 
the basis that medical evidence did not link the Veteran's 
current chronic bronchitis to the Veteran's episode of 
bronchitis during service and that the evidence which would 
be necessary to establish service connection would be medical 
evidence of a link between the bronchitis during service and 
current chronic bronchitis.  

The Veteran should also be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the 
Veteran that the April 1998 rating 
decision denied the Veteran's request to 
reopen his claim for service connection 
for chronic bronchitis on the basis that 
medical evidence did not link the 
Veteran's current chronic bronchitis to 
the Veteran's episode of bronchitis during 
service, and that the evidence which would 
be necessary to establish service 
connection would be medical evidence of a 
link between the bronchitis during service 
and a current chronic bronchitis 
disability.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Veteran should be 
provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

The Veteran should also be provided an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected right 
wrist ganglion cyst.  All necessary tests 
and studies, including range of motion 
testing reported in degrees of arc, should 
be performed, and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner should indicate 
in the examination report whether the 
requested review of the Veteran's claims 
folder was accomplished.  If loss of range 
of motion is present, the examiner should 
comment on whether the loss of range of 
motion is mild, moderate, or severe, as 
well as the reason for the loss of motion.  
The examiner is further requested to 
carefully elicit from the Veteran all 
pertinent subjective complaints with 
regard to his right wrist and to make 
specific findings as to whether each 
complaint is related to the service-
connected right wrist ganglion cyst or to 
some other cause.  The examiner is further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the Veteran's subjective complaints.

3.  Upon completion of the above requested 
development, reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case showing 
consideration of all evidence received 
since the August 2002 supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




